DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 29th, 2021 has been entered.

Status of Claims
This Notice of Allowance is in response to the R.C.E. and amendment filed on July 29th, 2021 for application no. 16/807,458 filed on March 3rd, 2020. Claims 1-5 are pending. In the present amendment, claim 1 is amended.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Natsuko Kato on August 5th, 2021. The application has been amended as follows:



Please cancel claim 5.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a torque converter having the combination of features recited in claim 1, and particularly “a cover to which a torque outputted from an electric motor is inputted”, “the impeller being axially disposed between the cover and the electric motor”, “an input shaft extending in an axial direction, the electric motor being attached to a first end of the input shaft, the cover being attached to a second end of the input shaft” and “a first one-way clutch configured to make the cover rotatable relative to the turbine in a forward rotational direction of the cover, the first one-way clutch further configured to rotate the cover unitarily with the turbine in a reverse rotational direction of the cover”.
The closest prior art of Ullery (US 2,947,395) discloses a torque converter comprising a first one-way clutch (Fig. 1, 370), but fails to disclose “a cover to which a torque outputted from an electric motor is inputted” and “a first one-way clutch configured to make the cover rotatable relative to the turbine in a forward rotational direction of the cover, the first one-way clutch further configured to rotate the cover unitarily with the turbine in a reverse rotational direction of the cover”, and there is no motivation to remove the engine taught by Ullery and provide an electric motor in the arrangement now recited in claim 1.
 “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659